 In the Matter Of MONUMENTAL LIFE INSURANCE COMPANYandUNITEDOFFICE AND PROFESSIONAL WORKERS OF AMERICA (CIO)Case No. 14-R-1101.-Decided February 8, 194.5Mr. J. W.Havighurst,of Cleveland,Ohio, andMr. J.M. Boltz,of St.Louis,Mo., for the Company.Messrs.Laney T. Funderbwrk,Robert R. Conway,James MeHale,andRobert L. Miller,all of St.Louis, Mo., andMr. T. J.'Breneisen,ofPine Lawn,Mo., for the Union.Mr. Nathan Saks,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Office and Professional Work-ers of America (CIO), herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Monumental Life Insurance Company, Baltimore, Mary-land, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before HarryG. Carlson, Trial Examiner. Said hearing was held at St. Louis,Missouri, on January 12,1945. The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYMonumental Life Insurance Company, a Maryland corporation,has its principal office and place of business, known as the HomeOffice, in Baltimore, Maryland. It is licensed to engage and is en-60 N. L. R. B., No. 97.510 MONUMENTAL LIFE INSURANCE COMPANY511gaged in the business of life, health and accident insurance in 13States of the United States and in the District of Columbia, and hasinsurance in force in every State in the United States.As of September 30, 1944, the Company had 58 District Offices, andhad 1,213,270 policies of insurance in force in the United States witha total face value of $448,426,274.On that date the Company's totaladmitted assets consisting principally of bonds, stocks, first mortgageson real estate, real-estate, loans, interest, uncollected premiums andcash in banks and trust companies, amounted in value to $60,604,385.20.From January 1, 1944, through October 1, 1944, the Company ex-pended $28,446.76 for printing and stationery ; $52,786.14 for postage,express, telephone, and telegraph; and $30,995.26for travelingexpenses.The Company manages and directs its business,issues allpoliciesof insurance, and makes practically all payments of claims fromitsHome Office in" Baltimore, Maryland.The District Offices remitweekly to the Home Office on ordinary life and weeklypremiumbusiness.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.'H. THE ORGANIZATION INVOLVEDUnited Office and Professional Workers of America, affiliated withthe Congress of Industrial Organizations, is a labor organization ad-mitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, and additional authorizations for representation submittedat the hearing, indicate that the Union represents a substantial num-ber of employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'Polish National Alliance v. N L R B.,322 U S 643.'The Field Examiner reported that the Union submitted 30 membership cards which con-tained the names of employees in the appropriate unit, and that the number of employees insaid unit on December 11, 1944, was 85The Union submitted 4 additional authorizationcards at the hearing which bore apparently genuine original signatures. 512DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE APPROPRIATE UNITThe Company maintains 6 District Offices in the State-of Missouri,located as follows: 2 in Kansas City, Missouri; 1 in St. Joseph, Mis-souri; and 3 in St. Louis, Missouri.Each District Office is underthe supervision of a district manager aided by one or more assistantmanagers, who in turn supervise the industrial agents attached to theoffice and make reports and recommendations to the district managerconcerning the agents and their work.There are 85 agents attachedto and working out of the Missouri District Offices.3 The Unionseeks a unit comprised of these employees, and the Company takesno position with respect to the appropriate unit.-We find, -in accordance with the unopposed request of the Union,and upon the entire record, that all industrial agents who are attachedto and work out of the Company's District Offices in the State ofMissouri, excluding office and clerical employees, cashiers, managers,assistant managers, and all other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a -unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act .4V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay=rollperiod immediately preceding -the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is hereby8 Of this number,69 work in Missouri, 8 work in Kansas,and 8 work in Illinois.TheCompany maintains no District Offices in Kansas, and the 8 agents who work in Illinoishave no "contacts" with the Company in that StateThere are no detached agents workingin Missouri or attached to any District Office in Missouri4We have held that, in the absence of unusual circumstances, a unit for insuranceagents smaller than State-wide in scope should be avoided.Matter of Metropolitan LifeInsurance Company,56 N. L. R. B. 1635.We have also found that State-wide units areappropriate which include insurance agents -txho are attached to and work out of offices inthe State involved but who actually work in neighboring States.Matter of The PrudentialInsurance Company of America,49 N. L. R B 450.The unit established above is in linewith our policy,as enunciated in these decisions.- MONUMENTAL LIFE INSURANCE COMPANY513DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Monumental LifeInsurance Company, Baltimore, Maryland, an election by secret bal-lot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including employees whodid not work during the said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by United Office and Professional Workers of America (CIO)for the purposes of collective bargaining.628563-45-vol. 60-34